ORFINGER, Judge.
Contrary to petitioner’s assertion, an agreement whereby a radio station is permitted to broadcast University of Florida football games is not a “license” as that term is defined by section 120.52(8), Florida Statutes (1983).1 Therefore, the radio station does not have a clear legal right to the administrative review provisions of section 120.57 prior to such permission to broadcast being withdrawn.
The petition for writ of mandamus requesting that this court require such a hearing is
DENIED.
COBB, C.J., and DAUKSCH, J., concur.

. Section 120.52(8), Florida Statutes (1983) states:
"License" means a franchise, permit, certification, registration, charter, or similar form of authorization required by law, but it does not include a license required primarily for revenue purposes when issuance of the license is merely a ministerial act.